Citation Nr: 0010201	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  97-12 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUE

Entitlement to service connection on a radiation basis for 
the cause of the veteran's death.



REPRESENTATION

Appellant represented by:	Edmund C. Ross, Jr.




WITNESSES AT HEARING ON APPEAL

Appellant and her son


INTRODUCTION

The veteran had unverified service from October 1942 to 
December 1945, with documented active military service from 
January 1946 to December 1948 and from January 1949 to April 
1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  A hearing was held before a hearing officer at the 
RO in April 1997.

The appeal was last before the Board in August 1998, at which 
time it was remanded for further development.  Following 
completion of the requested development, the RO, in a 
Supplemental Statement of the Case mailed to the appellant in 
January 2000, continued to deny the benefit sought on appeal.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

The claim for service connection on a radiation basis for the 
cause of the veteran's death is not plausible.


CONCLUSION OF LAW

The claim for service connection on a radiation basis for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
appellant's claim for service connection on a radiation basis 
for the cause of the veteran's death is whether she has 
presented evidence of a well grounded claim, that is, one 
which is plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him or her in developing facts pertinent to such 
claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the 
reasons set forth below, the Board finds that the appellant 
has not met her burden of submitting evidence to support a 
belief by a reasonable individual that her claim for service 
connection on a radiation basis for the cause of the 
veteran's death is well grounded.

Under the law, service connection may be granted for any 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Additionally, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

The record reflects that the veteran's death, in September 
1978, was occasioned by multiple myeloma.  The appellant 
asserts that the multiple myeloma that occasioned the 
veteran's death was traceable to his alleged exposure to 
ionizing radiation in the course of his alleged presence in 
or near Hiroshima or Nagasaki, Japan, toward the end of his 
first period of service.  Multiple myeloma is among the 
diseases identified as being potentially related to exposure 
to ionizing radiation under 38 C.F.R. § 3.311(b)(2) (1999).  
However, there is no evidence documenting that the veteran 
was in fact exposed to ionizing radiation.  In the absence of 
such evidence, additional development of the appellant's 
claim (relative to whether the veteran's fatal multiple 
myeloma was related to exposure to ionizing radiation in 
service) pursuant to 38 C.F.R. § 3.311 is not required.  See 
Wandel v. West, 11 Vet. App. 200, 205 (1998).  In view of the 
foregoing, then, and since exposure to ionizing radiation (of 
which there is no evidence) is the lone basis on which a 
relationship to service of the veteran's fatal multiple 
myeloma is asserted, the appellant's related claim for 
service connection for the cause of the veteran's death is 
not plausible.  Therefore, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).

In addition, although the Board has considered and disposed 
of the appellant's foregoing claim on a ground different from 
that of the RO, the appellant has not been prejudiced by the 
Board's decision.  This is because, in assuming that such 
claim was well grounded, the RO accorded the appellant 
greater consideration than this claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether this claim is well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the appellant.  VA 
O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to the appellant's claim for service 
connection on a radiation basis for the cause of the 
veteran's death, the Board is of the opinion that its 
discussion above bearing on such issue is sufficient to 
inform the appellant of the elements necessary to complete 
her application for a claim relative such benefit.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).




ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection on a radiation basis for 
the cause of the veteran's death is denied. 


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 
LT



- 4 -


LT



- 1 -


